Citation Nr: 0122441	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  92-22 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

1. Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for substance abuse.


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Esq.


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The appellant had active service from January 1968 to June 
1971, including service in Vietnam from July 17, 1969 to 
August 2, 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1991 rating decision from the Hartford, 
Connecticut, Department of Veterans Affairs (VA) Regional 
Office (RO), which, inter alia, denied service connection for 
personality disorder with passive/aggressive/dependent 
features, anxiety reaction, and substance abuse. 

In August 1994, the Board remanded the instant claims to the 
RO for further development to include requesting the 
appellant's service medical records, and specified post-
service medical records.  The RO was also directed to obtain 
a VA general medical examination to include orthopedic, 
neurology and psychiatric examinations.  In September 1996, 
the Board again remanded the instant claims to the RO, to 
obtain specified medical records and a VA general medical and 
psychiatric examinations.  Upon return of the claim to the 
Board, the Board sought an independent medical evaluation 
(IME), in April 1998.  The opinion of J.R.H., M.D., Professor 
and Chairman of the Department of Psychiatry at the 
University of Cincinnati Medical Center, was received in 
January 1999.  This opinion was provided to the appellant's 
then representative, AMVETS, in January 1999 and a statement 
from the representative, received in January 1999, indicated 
that no further evidence would be submitted.  

In February 1999, the Board denied the appellant's claim for 
service connection for an acquired psychiatric disability, 
including PTSD and drug use.  The appellant appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In September 1999, the Board denied a motion 
for reconsideration of the Board decision.  The appellant's 
current representative indicated that no such motion had been 
filed by the appellant or his previous representative.  By 
letter in January 2000, the Board withdrew the denial of the 
motion for reconsideration.  

In December 2000, the Acting Secretary of VA and the 
appellant's representative filed a "Joint Motion for Remand, 
and To Stay Further Proceedings" (Joint Motion) with the 
Court.  The parties noted the recent enactment of the VCAA 
and the amendment of the regulations relevant to service 
connection for PTSD.  The Board notes that effective March 7, 
1997, during the pendency of this appeal, VA regulations 
concerning the type of evidence required to establish service 
connection for PTSD, were amended.  64 Fed. Reg. 32807 (June 
18, 1999) (codified at 38 C.F.R. § 3.304(f)).  In December 
2000, the Court granted the Joint Motion and vacated the 
Board decision, remanding the matter to the Board.  

In March 2001, the Board notified the appellant's 
representative that the claim had reached the Board and that 
further evidence and argument could be submitted.  In June 
2001, the representative submitted further argument and 
evidence in support of the appellant's claims.  The 
representative provided a "conditional waiver" of RO 
consideration of the new evidence and argument, noting that 
such was only waived, "if the Board can render a favorable 
decision."  Generally, pertinent evidence submitted to the 
Board must be referred to the RO for review and preparation 
of a supplemental statement of the case, unless this right is 
waived by the appellant or his representative.  38 C.F.R. § 
20.1304(c) (2000).  Section 20.1304 does not provide for this 
sort of conditional waiver.  In any event, as further 
notification of changes in the pertinent laws and regulations 
is necessary, the Board finds it necessary to again remand 
the instant claim.  


REMAND

As noted by the parties in the Joint Motion, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminates the 
concept of a well-grounded claim and supersedes the decision 
of the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

Because of the change in the law brought about by the VCAA 
and its implementing regulations, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
and its implementing regulations, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published 
at 57 Fed. Reg. 49,747 (1992)). For these reasons, a remand 
is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The appellant reports three specific stressors during his 
service:  1) A six-year-old girl, armed with a bomb strapped 
to her body, exploded near the appellant; 2) Another member 
of the appellant's unit was mutilated by a prostitute; and 
3) The appellant was involved in an automobile accident.  The 
Board notes that the appellant does not allege that the 
latter two stressors occurred during combat with the enemy.  
There has been no attempt by the RO to verify these stressors 
through official channels, to the extent possible.  The 
appellant's service medical records have been obtained and 
contain records of treatment including one treatment date 
during the appellant's term of service in Vietnam. 

The Board notes that the appellant's brother, in a letter 
dated in March 2001, reported that the appellant had moved 
with his father to a remote home in the "Mountains of North 
Carolina."  The RO should verify the appellant's current 
address and the possibility of necessity of a transfer to a 
RO closer to the appellant's new home.  

As to the claim for entitlement to service connection for 
substance abuse, pertinent VA law, 38 U.S.C.A. § 1110 (West 
1991), provides that "no compensation shall be paid if the 
disability is the result of the person's own willful 
misconduct or abuse of alcohol or drugs."  See also 38 C.F.R. 
§§ 3.1(n), 3.301 (2000).  38 U.S.C.A. § 1110 has been 
interpreted as precluding compensation for primary alcohol 
abuse disabilities and for secondary disabilities (such as 
cirrhosis of the liver) that result from primary alcohol 
abuse.  However, it does not preclude compensation where an 
alcohol abuse disability arises secondarily from or as 
evidence of the increased severity of a non-willful 
misconduct, service-connected disorder.  Allen v. Principi, 
No. 99-7199 (Fed. Cir. February 2, 2001).

The appellant has made a claim for VA compensation benefits 
for disability allegedly resulting from alcohol or drug 
abuse, including claimed as secondary to or as a symptom of a 
claimed service-connected disability.  The Board has imposed 
a temporary stay on adjudication of these claims until final 
review is completed by the United States Court of Appeals for 
the Federal Circuit with respect to its decision issued on 
February 2, 2001, in Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001).  When the Federal Circuit has completed its 
review of all actions and rehearing requests filed in that 
case and the decision becomes final, the Board will lift the 
stay and begin to adjudicate these issues, including the 
issue specifically raised in the instant case.  

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)), are fully complied with and 
satisfied. 

2. The RO should obtain the names and 
addresses of all medical care providers 
who treated the appellant for any 
psychiatric disorder since discharge from 
service, which are not already of record.  
After securing the necessary release, the 
RO should obtain these records, to the 
extent possible.  If any records are 
unobtainable, the appellant should be 
notified of such and provided the 
opportunity to obtain the records through 
other channels.

3. The RO should review the entire claims 
file and prepare a summary of all the 
claimed stressors based on review of all 
pertinent documents including all medical 
reports, examinations, and statements of 
the appellant.  The summary should also 
include information about the appellant's 
service taken from service medical and 
personnel records.  This summary, and 
all associated documents, should then be 
sent to United States Armed Service 
Center for Research of Unit Records 
(USASCRUR), with a request for any 
information, which might corroborate the 
appellant's alleged stressors and combat 
status. 

4. Following completion of the above 
development, the RO should arrange for an 
examination of the appellant by a VA 
psychiatrist for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of any 
psychiatric condition, including, but not 
limited to, PTSD.  It is imperative that 
the claims file and a separate copy of 
this remand be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination. 

For the purpose of the claim for service 
connection for PTSD, the RO should 
provide the examiner with a list of those 
inservice stressors which have been 
verified as well as a determination as to 
whether the veteran engaged in combat.

The examiner should perform any testing 
necessary to provide an assessment of the 
appellant's psychiatric condition.  The 
examiner should note the criteria for 
PTSD stated in the Fourth Edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV).  The examiner 
should report any psychiatric diagnoses 
and express an opinion as to whether any 
such diagnoses, including PTSD, is 
due to or was aggravated by any incident 
of his active military service.  Any 
diagnosis of PTSD must be based solely on 
verified inservice stressors or 
unverified stressors that occurred during 
combat with the enemy.  The examination 
report should include complete and 
detailed rationale for all opinions 
expressed.  

5. The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

6. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  The RO should make a specific 
finding as to whether any of the 
appellant's reported stressors occurred 
during combat with the enemy, for 
purposes of 38 U.S.C.A. § 1154(b) (West 
1991 & Supp. 2000); VAOPGCPREC 12-99 
(Oct. 18, 1999).  All statutes and 
regulations that have been amended during 
the appeals period should be noted and 
provided to the appellant and his 
representative.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant is hereby notified 
that it is his responsibility to report for the examination 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





